Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Please add a period (.) at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 22, 23, 26-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimes (US Patent 4,815,154).
Regarding Claim 12, Grimes discloses An inflatable pillow (see Fig. 1), comprising: a main body structure (25 and 23); a primary air bladder (21) located inside main body structure; a first air valve (29) connected to the primary air bladder and accessible from the main body structure; and a pouch (39) attached to the main body structure; the pouch having a pouch opening for receiving materials, and the pouch opening including at least one of a closing mechanism (55 and 57) and a plurality of support bands.
Regarding Claim 13, Grimes discloses the pouch opening located opposite a portion of the pouch attached to the main body structure (see Fig. 1)
Regarding Claim 14, Grimes discloses bands (43 and 45) located on opposing sides of the pouch opening, wherein the bands are configured to attach to the main body structure.
Regarding Claim 15, Grimes discloses wherein the bands are attached to side edges of the main body and secure the pouch in contact with a surface of the main body structure (see Figs. 1 and 3).
Regarding Claim 22, Grimes discloses wherein the pouch is attached to a bottom side of the main body structure (@41).
Regarding Claim 23, Grimes discloses an integrated pocket (33) provided between a top layer of fabric (33) and a bottom layer of fabric (23) that define a side of the main body structure opposite a bottom side, wherein a pocket opening of the integrated pocket is located at a base edge of the main body structure and configured to receive a gel-pack.  The pocket being “configured to receive a gel-pack” only requires the ability to receive a gel-pack.  The pocket of grimes is described as being filled with sand if desired, but it could contain a gel-pack if a user desired to place to one in it.
Regarding Claim 26, Grimes discloses an inflatable pillow (Fig. 1), comprising: a main body structure (25 and 23); a primary air bladder (21) located inside main body structure; a first air valve (29) connected to the primary air bladder and accessible from a bottom side of the main body structure; a pouch (39)attached to the main body structure, the pouch having a pouch opening for receiving materials, and the pouch opening including a plurality of support bands (43 and 45); and bands located on opposing sides of the pouch opening and configured to attach to the main body structure (see Figs. 1 and 3).
Regarding Claim 27, Grimes discloses wherein the pouch is attached to a bottom side of the main body structure (see Fig. 1).
Regarding Claim 28, Grimes discloses wherein the bands are configured to secure the pouch in contact with a surface of the main body structure (see Figs. 1 and 3)
Regarding Claim 30, Grimes discloses an integrated pocket (33) provided between a top layer of fabric (33) and a bottom layer of fabric (23) that define a side of the main body structure opposite the bottom side, wherein a pocket opening of the integrated pocket is located at a base edge of the main body structure and configured to receive a gel-pack. The pocket being “configured to receive a gel-pack” only requires the ability to receive a gel-pack.  The pocket of grimes is described as being filled with sand if desired, but it could contain a gel-pack if a user desired to place to one in it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US Patent 4,815,154) in view of Official Notice.
Regarding Claims 17-21, Grimes fails to disclose the various support bands and closing mechanisms required by each of the claims.    Examiner takes Official Notice that the various support bands (plastic or magnetized tape) or closing mechanisms (magnets, zippers, or interlocking grooves) are well known within the art (see e.g. Logan, JR US Patent 6,212,716 with a ZIPLOC ® type of closure).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grimes with support bands or closing mechanisms as claimed since it would be considered obvious to try given the number of identified predictable solutions with a reasonable expectation of success.  The various claimed closure mechanisms are known and using them to close the pouch opening of Grimes would provide the predictable solution of a closeable pouch.  The benefits of a closeable pouch are known to be preventing items within the pouch from falling out.  The support bands claimed are known and using them in the opening of the pouch would provide the predictable solution of an opening that does not need to be held open to insert items within it.  This would be beneficial when two hands of an individual are required to insert an item within the pouch and the pouch would ordinarily would not stay open without user assistance. 

Claim(s) 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US Patent 4,815,154).
Regarding Claims 24 and 31, Grimes fails to disclose a secondary air bladder and a second air valve as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the primary air bladder and first air valve of Grimes, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Duplicating the bladder and valve of Grimes would all a user to adjust different sides of the pillow to different firmness, thus increasing comfortability/convenience. 

Allowable Subject Matter
Claims 16 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending the filing of a proper Terminal Disclaimer (TD).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,973,345. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘345 patent fully encompass those of the instant application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619